     Case 2:20-cv-03839-CJC-PVC Document 25 Filed 02/03/21 Page 1 of 2 Page ID #:81


 1                                                                    JS-6
 2

 3
                                                                      2/3/2021
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11          ANTHONY BOUYER, an                  Case No. 2:20-cv-03839-CJC-PVC
12          individual,

13                                               ORDER DISMISSAL WITH
            Plaintiff,                           PREJUDICE (DKT. 24)
14
            v.
15

16          REGENCY CENTERS, L.P., a
            Delaware limited partnership; and
17          DOES 1-10, inclusive,
18
            Defendants.
19

20

21

22

23    ///

24

25

26   ///

27

28   ///
     Case 2:20-cv-03839-CJC-PVC Document 25 Filed 02/03/21 Page 2 of 2 Page ID #:82


 1          After consideration of the Joint Stipulation for Dismissal of the entire action
 2    with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Regency Centers,
 3    L.P. (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4    Complaint in the above-entitled action, in its entirety. Each party shall bear his or its
 5    own costs and attorneys’ fees.
 6          IT IS SO ORDERED.
 7

 8       DATED: February 3, 2021
 9

10
                                                   HON. CORMAC J. CARNEY
11

12                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
